Opinion issued February 4, 2010.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01080-CV
———————————
IN RE
ANTHONY E. GILL, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION
On
December 14, 2009, relator Anthony E. Gill, an inmate in the Wayne Scott Unit
of the Texas Department of Criminal Justice, filed a petition for writ of
mandamus[1]
in this Court seeking an order
compelling the Honorable Ben Hardin, presiding judge of the 23rd District
Court, Brazoria County, Texas, to rule on various motions filed by relator to
enforce a judgment. Relator has failed to establish he is entitled to the
mandamus relief.
We
deny the petition for writ of
mandamus.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.
 




[1]           See
Tex. Gov't Code Ann. § 22.221
(Vernon 2004); see also Tex.R.App.
P. 52.1.